DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
(line 5) “the measurements while drilling (MWD) devices” should be changed to “measurements while drilling (MWD) devices”.
(line 6) “the drilling rig” should be changed to “a drilling rig.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein at least the first portion of the annular wear insert has a cylindrical inner diameter along an axial length" in lines 2-3.  It is unclear, based on the claim language, how the first portion of the annular wear insert has a cylindrical inner diameter along an axial length, when claim 3, for which claim 4 depends from, recites that the first portion of the annulus wear insert has a tapered inner diameter along an axial length.  Clarification is needed.
Claim 18 recites the limitation "wherein at least the first portion of the annular wear insert has a cylindrical inner diameter along an axial length" in lines 1-3.  It is unclear, based on the claim language, how the first portion of the annular wear insert has a cylindrical inner diameter along an axial length, when claim 17, for which claim 18 depends from, recites that the first portion of the annulus wear insert has a tapered inner diameter along an axial length.  Clarification is needed.
Claims 5, 6, 19 and 20 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shampine (2014/0076577).
As concerns claim 1, Shampine shows a pulsation and acoustic energy reduction dampener (Fig. 1 & 2A), comprising: a body (50) formed from a union connection sub and a union connection nut, the union connection sub having a threaded male connection at an opposite end from a coupling to the union connection nut and the union connection nut having a threaded female connection at an opposite end from a coupling to the union connection sub, each of the threaded connections for connection to piping (Fig. 2A); and a flow restriction orifice assembly (Venturi) with an internal orifice secured within the union connection sub and having a wear component (Fig. 2A; paragraph 0029).
As concerns claim 13, Shampine shows wherein the flow restriction orifice assembly is formed as one-piece orifice plate integral to the union connection sub (Fig. 2A; paragraph 0029).
As concerns claim 15, Shampine shows a system (Fig. 1 & 2A), comprising: a standpipe (14) positioned between downstream components (40) and upstream components (12); and a pulsation and acoustic energy reduction dampener positioned downstream of the standpipe (Fig. 1 & 2A), the pulsation and acoustic energy reduction dampener comprising: a body (50) formed from a union connection sub and a union connection nut, the union connection sub having a threaded male connection at an opposite end from a coupling to the union connection nut and the union connection nut having a threaded female connection at an opposite end from a coupling to the union connection sub, each of the threaded connections for connection to piping (Fig. 2A); and a flow restriction orifice assembly (Venturi) with an internal orifice secured within the union connection sub and having a wear component (Fig. 2A; paragraph 0029).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zingg (4,644,974) alone.
As concerns claim 1, Zingg shows a pulsation and acoustic energy reduction dampener (Fig. 3), comprising: a body (14) formed from a union connection sub (Fig. 3) and a union connection nut (not shown), the union connection sub having a threaded male connection at an opposite end from a coupling to the union connection nut and the union connection nut having a threaded female connection at an opposite end from a coupling to the union connection sub, each of the threaded connections for connection to piping (Fig. 3; col 4, ln 4-17); and a flow restriction orifice assembly (13, 16) with an internal orifice secured within the union connection sub and having a wear component (Fig. 3).  The examiner takes official notice that it is old and well known in the art to use a union connection nut for connecting a union connection sub to piping, as shown by Shampine in Fig. 2A, which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a union connection nut for the expected benefit of connecting an end of the union connection sub opposite from the threaded male connection to piping for providing a flow path for fluid discharged from the dampener.  Thus, one of ordinary skill in the art would have recognized that using a union connection nut for connecting the union connection sub to piping would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Zingg to obtain the invention as specified in the claim.
As concerns claim 2, Zingg shows wherein the flow restriction orifice assembly comprises: an annular collar (13) secured within the union connection sub (14), and an annular wear insert (16) having a first portion inserted into the annular collar and a second portion abutting a shoulder of the annular collar (Fig. 3).
As concerns claim 3, Zingg shows wherein at least the first portion of the annular wear insert has a tapered inner diameter along an axial length (Fig. 3).
As concerns claim 4, Zingg shows wherein at least the first portion of the annular wear insert has a cylindrical inner diameter along an axial length (Fig. 3).
As concerns claims 5 and 19, Zingg discloses the claimed invention except for wherein the annular wear insert is inserted into the union connection sub from a side of the coupling between the union connection sub and the union connection nut.  It would have been an obvious matter of design choice to have inserted the annular wear insert into the union connection sub from a side of the coupling between the union connection sub and the union connection nut, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to inserting the annular wear insert into the union connection sub from a side of the threaded male connection.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the annular wear insert being inserted into the union connection sub from a side of the threaded male connection because the flow restriction orifice assembly would still have been capable of being used for reducing vibration, noise and pulsation levels in fluid flowing through the system.  Additionally, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that inserting the annular wear insert into the union connection sub from a side of the coupling between the union connection sub and the union connection nut would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Zingg to obtain the invention as specified in the claim.
As concerns claim 6, Zingg shows wherein the annular wear insert is inserted into the union connection sub from a side of the threaded male connection (Fig. 3).
As concerns claim 7, Zingg shows wherein the flow restriction orifice assembly comprises: an annular coupler (13) secured within the union connection sub (14), the annular coupler having a cylindrical opening therethrough that is wider at ends of the annular coupler than at a middle to form shoulders internal to the cylindrical opening (Fig. 3); an annular hex nut (16) externally having a hexagonal portion and a cylindrical portion and internally having a first cylindrical opening corresponding to the hexagonal portion and a second cylindrical opening corresponding to the cylindrical portion, the hexagonal portion is wider than the cylindrical portion to form an external shoulder, the first cylindrical opening that is wider than the second cylindrical opening to form an internal ledge, the cylindrical portion inserted into an end of the annular coupler such that the external shoulder abutting one of the shoulders internal to the cylindrical opening of the annular coupler (Fig. 3); and an annular wear insert (tungsten carbide insert) received by the cylindrical opening through the annular hex nut and abutting the internal ledge of the annular hex nut (Fig. 3; col 3, ln 57-59).
As concerns claim 8, Zingg shows wherein the annular wear insert is ceramic, tungsten carbide or similar abrasion resistant materials (col 3, ln 57-59).
As concerns claim 15, Zingg shows a system (Fig. 3), comprising: a standpipe positioned between downstream components and upstream components (col 4, ln 4-17); and a pulsation and acoustic energy reduction dampener positioned downstream of the standpipe (Fig. 3), the pulsation and acoustic energy reduction dampener comprising: a body (14) formed from a union connection sub (Fig. 3) and a union connection nut (not shown), the union connection sub having a threaded male connection at an opposite end from a coupling to the union connection nut and the union connection nut having a threaded female connection at an opposite end from a coupling to the union connection sub, each of the threaded connections for connection to piping (col 4, ln 4-17); and a flow restriction orifice assembly (13, 16) with an internal orifice secured within the union connection sub and having a wear component (Fig. 3).  The examiner takes official notice that it is old and well known in the art to use a union connection nut for connecting a union connection sub to piping, as shown by Shampine in Fig. 2A, which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a union connection nut for the expected benefit of connecting an end of the union connection sub opposite from the threaded male connection to piping for providing a flow path for fluid discharged from the dampener.  Thus, one of ordinary skill in the art would have recognized that using a union connection nut for connecting the union connection sub to piping would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Zingg to obtain the invention as specified in the claim.
As concerns claim 16, Zingg shows wherein the flow restriction orifice assembly comprises: an annular collar (13) secured within the union connection sub (14), and an annular wear insert (16) having a first portion inserted into the annular collar and a second portion abutting a shoulder of the annular collar (Fig. 3).
As concerns claim 17, Zingg shows wherein at least the first portion of the annular wear insert has a tapered inner diameter along an axial length (Fig. 3).
As concerns claim 18, Zingg shows wherein at least the first portion of the annular wear insert has a cylindrical inner diameter along an axial length (Fig. 3).
As concerns claim 20, Zingg shows wherein the annular wear insert is inserted into the union connection sub from a side of the threaded male connection (Fig. 3).





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine alone.
As concerns claim 14, Shampine discloses the claimed invention except for wherein the flow restriction orifice assembly includes multiple orifice plates integral to the union connection sub.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized multiple orifice plates integral to the union connection sub for the expected benefit of reducing vibration, noise and pulsation levels in fluid flowing through the system.  Thus, one of ordinary skill in the art would have recognized that using multiple orifice plates integral to the union connection sub would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Shampine to obtain the invention as specified in the claim.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zingg as applied to claim 1 above, and further in view of Erickson (3,444,897).
As concerns claim 9, Zingg shows wherein the flow restriction orifice assembly comprises: an annular retainer sleeve (13) secured within the union connection sub (14), the annular retainer sleeve having a cylindrical opening having a first inner diameter along a portion of an axial length and a second inner diameter smaller than the first inner diameter along a remainder of the axial length to form a shoulder internal to the cylindrical opening (Fig. 3); and an annular wear insert (16) received within the portion of the annular retainer sleeve having the first inner diameter and abutting the shoulder at a first end (Fig. 3).  Zingg discloses the claimed invention except for a snap ring abutting a second end of the annular wear insert and received by a groove in the first inner diameter of the annular retainer sleeve.  Erikson teaches a snap ring (33) abutting a second end of an annular wear insert (26) and received by a groove (25) in a first inner diameter of an annular retainer sleeve (10).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zingg, as taught by Erikson, to include a snap ring for the expected benefit of providing a safety measure for securing the annular wear insert within the annular retainer sleeve.  Thus, one of ordinary skill in the art would have recognized that using a snap ring for securing the annular wear insert within the annular retainer sleeve would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the dampener design.
As concerns claim 10, the combination discloses the claimed invention except for wherein the annular wear insert and the snap ring are inserted into the union connection sub from a side of the coupling between the union connection sub and the union connection nut.  It would have been an obvious matter of design choice to have inserted the annular wear insert and the snap ring into the union connection sub from a side of the coupling between the union connection sub and the union connection nut, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to inserting the annular wear insert and the snap ring into the union connection sub from a side of the threaded male connection.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the annular wear insert and the snap ring being inserted into the union connection sub from a side of the threaded male connection because the flow restriction orifice assembly would still have been capable of being used for reducing vibration, noise and pulsation levels in fluid flowing through the system.  Additionally, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  Thus, one of ordinary skill in the art would have recognized that inserting the annular wear insert and the snap ring into the union connection sub from a side of the coupling between the union connection sub and the union connection nut would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.
As concerns claim 11, Zingg shows wherein the annular wear insert and the snap ring are inserted into the union connection sub from a side of the threaded male connection (Fig. 3).
As concerns claim 12, the combination teaches a tail ring (Erikson: 21) located downstream of the annular wear insert and the snap ring (Erikson: Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679